In an action by abutting property owners to restrain construction of a water storage tank by defendant Garden City Park Water District pursuant to a duly issued permit, the plaintiffs appeal from an order of the Supreme Court, Nassau County, dated April 21, 1964, which denied their motion for a temporary injunction. Order affirmed, without costs. Plaintiffs claim that the permit for construction of the water tank was issued in violation of the provisions of the Building Zone Ordinance of the Town of North Hempstead. Individual property owners may not maintain a suit for an injunction to restrain an alleged violation of an ordinance, in the absence of a showing of special damage or injury occasioned thereby. Plaintiffs have not shown such special damage or injury. The water tank under construction is merely a replacement of a -presently existing water tank of lesser capacity in exactly the same location. The taking of the appeal by plaintiffs to the Town Board of Zoning and Appeals from the issuance of the permit by the manager of the Town Building Department did not operate as a stay of construction under .the statute (Town Law, § 267, subd. 4). Beldoek, P. J., Ughetta, Hill, Rabin and Hopkins, JJ., concur.